Name: 2004/771/EC: Council Decision of 4 October 2004 appointing an Estonian member and an Estonian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2004-11-17; 2006-06-07

 17.11.2004 EN Official Journal of the European Union L 341/26 COUNCIL DECISION of 4 October 2004 appointing an Estonian member and an Estonian alternate member of the Committee of the Regions (2004/771/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Estonian Government, Whereas: (1) On 22 January 2002 (1) the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions. (2) A seat as a member of the Committee of the Regions has become vacant following the resignation of Mr TÃ ¶nis KÃ IV, notified to the Council on 12 July 2004, and a seat as an alternate member of the Committee of the Regions has become vacant following the nomination of Mr Margus LEPIK to be a full member, HAS DECIDED AS FOLLOWS: Sole Article (a) Mr Margus LEPIK, Mayor of Valga, is hereby appointed a member in place of Mr TÃ ¶nis KÃ IV; (b) Mr VÃ ¤ino HALLIKMÃ GI, Mayor of PÃ ¤rnu, is hereby appointed an alternate member in place of Mr Margus LEPIK, for the remainder of their term of office, which runs until 25 January 2006. Done at Brussels, 4 October 2004. For the Council The President A. J. DE GEUS (1) OJ L 24, 26.1.2002, p. 38.